“Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2. 	Claim 56 is objected to because of the following informalities:  the limitation “fixable” recited in line 3 may be read to mean repairable, among other things, and should be replaced with the limitation “attachable, set or coupled” to conform with the specification.  Appropriate correction is required.
Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6. 	Claims 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 18, 11, 17, and 19 respectively of U.S. Patent No. 10,521,640. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 1, 12 and 18 require additional elements “camera lens, second lens, frame portion” not required by representative application claims 56, 66 and 71 (See the table below).  Please note, the limitation “for capture by the camera” defined by representative claims 66 and 71 is considered obvious, if not inherent, because the reflected dactylographic image of the skin surface of the person exiting the prism and propagated toward the aperture of the camera is for no other reason than for capturing an image.  However, the conflicting claims are not patentably distinct from each other because:  
The claims recite common subject matter; 
Whereby representative application claims 56, 66 and 71, which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by representative patent claims 1, 12 and 18 respectively, and  
Whereby the elements of representative application claims 56, 66 and 71 are fully

Application claims (16/875,184)
Patent claims (10,521,640)
Claim 56. A passive optical module configured to acquire a dactylographic image
comprising:
Claim 1. A passive optical module to acquire a dactylographic image comprising: 

an attachment mechanism mechanically fixable to a smartphone, the attachment
mechanism configured to hold the optical module at a location proximate to a camera of the smartphone;
an attachment mechanism that holds the optical module at a location proximate 
to a camera lens of a camera of a smartphone;
a housing including a side with an aperture and a window framing a transparent surface,
the transparent surface configured to contact a skin surface of a person;
a housing including a side with an aperture and a window framing a transparent surface, the transparent surface to contact a skin surface of a person;
a lighting mechanism adapted to provide light to illuminate the skin surface of the person;
a lighting mechanism to provide light 
to illuminate the skin surface of the person;
a prism having:
a first side facing the lighting mechanism,
a second side facing the window, and
a third side through which an acquired dactylographic image of the skin surface of



prism, the plurality of light reflecting surfaces disposed within the housing and configured to reflect the dactylographic image of the skin surface of the person exiting the prism towards the aperture in the side of the housing toward the camera.
a plurality of light reflecting surfaces within the housing spatially separated from the prism, the plurality of light reflecting 
surfaces disposed within the housing to reflect the dactylographic image of the 
skin surface of the person exiting the prism towards the aperture in the side of the housing toward the camera lens.
Claim 66. A passive optical module to capture a dactylographic image from a person,
comprising:
Claim 12. A passive optical module to capture a dactylographic image from a 
person, comprising:
a frame that mechanically couples the optical module to a smartphone in alignment with a
camera, the optical module having a diffuser window that diffuses ambient light, the frame
having an aperture, and a second window that contacts a skin surface of the person, the frame coupling the optical module to a camera of the smartphone such that the aperture of the frame portion aligns with the camera of the smartphone;
a frame that mechanically couples the optical module to a smartphone in alignment with a camera lens, the optical module having a 
diffuser window that diffuses ambient light, the frame having an aperture, and 
a second window that contacts a skin surface of the person, the frame coupling the optical module to a camera of the smartphone such that the aperture of the frame portion aligns with the camera lens of the smartphone;

a second side of the prism facing the diffuser window, wherein diffused ambient light enters the optical module through the diffuser window and illuminates the skin surface; and
a prism disposed in the frame portion with a first side of the prism facing the second window and a second side of the prism facing the diffuser window, wherein diffused ambient light enters the optical module through the diffuser window and 
illuminates the skin surface;  and
a lens that focuses the dactylographic image of the skin surface exiting the prism and
propagating towards the aperture for capture by the camera.
a second lens that focuses the dactylographic image of the skin surface exiting the prism and propagating 
towards the aperture. 

Claim 71. A passive optical module comprising:
Claim 18. A passive optical module comprising:
means for holding the optical module at a location proximate to a camera of a
smartphone;
means for holding the optical module at a location proximate to a camera lens of a camera of a smartphone;
a housing including a side with an aperture and a window framing a transparent surface,
the transparent surface configured to contact a skin surface of a person;
a housing including a side with an aperture and a window framing a transparent 
surface, the transparent surface to contact a skin surface of a person;
means for providing light to illuminate the skin surface of the person;
means for providing light to illuminate the skin surface of the person;

a first side facing the lighting mechanism,
a second side facing the window, and
a third side through which a dactylographic image of the skin surface of the
person exits the prism; and
a prism having: 
a first side facing the lighting mechanism, a second side facing the window, and a third side through which a dactylographic image of the skin surface of the person exits the prism;  and
a plurality of light reflecting surfaces within the housing spatially separated from the
prism, the plurality of light reflecting surfaces disposed within the housing and configured to reflect the dactylographic image of the skin surface of the person exiting the prism towards the aperture in the side of the housing toward the camera for capture by the camera.
a plurality of light reflecting surfaces within the housing spatially separated from the prism, the plurality of light reflecting surfaces disposed within the housing to reflect the dactylographic image of the skin surface of the person exiting the prism 
towards the aperture in the side of the housing toward the camera lens. 
 



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665